In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                          No. 13-740V
                                      Filed: June 20, 2014

* * * * * * * * * * * * * * * *                     UNPUBLISHED
IVAN SIPOS,                              *
                                         *          Special Master Gowen
             Petitioners,                *
                                         *
v.                                       *          Joint Stipulation on Damages;
                                         *          Influenza (Flu) Vaccine; Injection
SECRETARY OF HEALTH                      *          Related Shoulder Injury; Brachial
AND HUMAN SERVICES,                      *          Neuritis.
                                         *
             Respondent.                 *
* * * * * * * * * * * * * * * *
Christina Ciampolillo, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Ann Martin, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

       On September 25, 2013, Ivan Sipos (“petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006).
Mr. Sipos alleged that he received an influenza (“flu”) vaccination on October 2, 2010,
and that he thereafter suffered from an injection related shoulder injury 3 which was
caused in fact by the vaccination. Petition at 1.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this
case, the undersigned intends to post this ruling on the website of the United States Court of
Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
 Petitioner filed an amended petition on October 8, 2013, according to which petitioner’s
alleged “injection related shoulder injury” included brachial neuritis, among other diagnoses.
Amended Petition at 1.

                                                  1
       On June 19, 2014, the parties filed a stipulation in which they agree that a
decision should be entered awarding compensation.

       Respondent denies that petitioner’s flu vaccine caused his brachial neuritis or
any other injury. Nevertheless, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

           A lump sum of $115,000.00 in the form of a check payable to petitioner.
           This amount represents compensation for all damages that would be
           available under 42 U.S.C. §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of the
parties’ stipulation. 4

       IT IS SO ORDERED.

                                              s/ Thomas L. Gowen
                                              Thomas L. Gowen
                                              Special Master




4
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 2
            Case 1:13-vv-00740-UNJ Document 20 Filed 06/19/14 Page 1 of 5



             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
IVAN SIPOS,                          )
                                     )
            Petitioner,              )
                                    )   No. 13-740V
      v.                            )   Special Master Gowen
                                    )   ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

                                          STIPULATION

       The parties hereby stipulate to the following matters:

       1. Petitioner, Ivan Sipos, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine Program”).

The petition seeks compensation for injuries allegedly related to petitioner’s receipt of the

influenza vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §

100.3(a).

       2. Petitioner received an influenza immunization on October 2, 2010.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that as a result of the influenza vaccine he suffered brachial neuritis

and/or a similar condition. Petitioner further alleges that he experienced residual effects of his

condition for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his injuries.

       6. Respondent denies that petitioner’s influenza vaccine caused brachial neuritis, or any

other injury.
          Case 1:13-vv-00740-UNJ Document 20 Filed 06/19/14 Page 2 of 5



        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $115,000.00 in the form of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and his attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.



                                                    2
          Case 1:13-vv-00740-UNJ Document 20 Filed 06/19/14 Page 3 of 5



       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the influenza vaccination administered on October 2,

2010, as alleged by petitioner in a petition for vaccine compensation filed on or about September

25, 2013, in the United States Court of Federal Claims as petition No. 13-740V.

       14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.



                                                  3
          Case 1:13-vv-00740-UNJ Document 20 Filed 06/19/14 Page 4 of 5



       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the influenza vaccine caused petitioner to develop

brachial neuritis, or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/


                                                 4
Case 1:13-vv-00740-UNJ Document 20 Filed 06/19/14 Page 5 of 5